 1

 2

 3

 4

 5

 6

 7

 8
                     UNITED STATES DISTRICT COURT
 9
                   CENTRAL DISTRICT OF CALIFORNIA
10
                               WESTERN DIVISION
11
     THE WIMBLEDON FUND, SPC (CLASS       C.D. Cal. Consolidated Case
12   TT),                                 No. 2:15-cv-6633-CAS(SSx)
13                Plaintiff,
                                          JUDGMENT OF PLAINTIFF, THE
14   vs.                                  WIMBLEDON FUND, SPC (CLASS
15   GRAYBOX LLC; INTEGRATED              TT) AGAINST DEFENDANTS,
     ADMINISTRATION; EUGENE SCHER,        KIARASH JAM AND
16   AS TRUSTEE OF BERGSTEIN TRUST;       INTEGRATED ADMINISTRATION
     CASCADE TECHNOLOGIES CORP. and
17   THE LAW OFFICES OF HENRY N.
     JANNOL,
18
                 Defendants.
19   THE WIMBLEDON FUND, SPC (CLASS       C/W Case
20
     TT),                                 No. 2:16-cv-02287-CAS(SSx)

21
                  Plaintiff,

22
     vs.

23
     DAVID BERGSTEIN, JEROME
     SWARTZ, AARON GRUNFELD, and
24
     KIARASH K. JAM,

25                 Defendants.
26

27   ///
28   ///
                                      1
 1         The Court, having considered Plaintiff’s Motion for Summary Judgment and
 2   supporting exhibits [Dkt. No. 408], the opposition filed by Defendant Kiarash Jam
 3   and Integrated Administration [Dkt. No. 415], and Plaintiff’s response [Dkt. No. 417]
 4   and the Defendant Kiarash Jam’s Motion for Summary Judgment and supporting
 5   exhibits [Dkt. No. 409], the opposition filed by Plaintiff, The Wimbledon Fund [Dkt.
 6   No. 413], and Defendant’s response [Dkt. No. 420], oral arguments of the parties at
 7   the hearing, and after due consideration, the Court hereby grants judgment in favor of
 8   Plaintiff, The Wimbledon Fund, SPC (Class TT) as follows:
 9         IT IS HEREBY ORDERED AND DECREED:
10         1.    Plaintiff’s Motion for Summary Judgment is GRANTED as set forth in
11               the Court’s Civil Minutes [Dkt. No. 426].
12         2.    Defendant Kiarash Jam’s Motion for Summary Judgment is DENIED as
13               set forth in the Court’s Civil Minutes [Dkt. No. 426].
14         3.    Defendant Kiarash Jam is hereby declared jointly and severally liable,
15               pursuant to Tex. Bus. Orgs. Code Ann. § 21.223 (b), for the contractual
16               obligations owed by Swartz IP Services Group Inc., a/k/a Advisory IP
17               Services Inc. (“SIP”) to Wimbledon, which arose out of the Note
18               Purchase Agreement, entered into by Wimbledon and SIP in November
19               2011.
20         4.    Judgment is awarded in favor of Plaintiff The Wimbledon Fund, SPC
21               (Class TT) and against Defendant Kiarash Jam in the amounts which are
22               due and owing, minus amounts received in partial satisfaction, on the
23               judgment Plaintiff The Wimbledon Fund, SPC (Class TT) obtained
24               against SIP on November 24, 2015 in the Supreme Court of the State of
25               New York, County of New York, Index No. 650446/2013 (the “SIP
26               Judgment”), after Wimbledon sued SIP for breach of contract. The
27               parties have stipulated that this sum equals $17,666,791.61, dkt. 438.
28   ///
 1         5.   Judgment is awarded in favor of Plaintiff, The Wimbledon Fund, SPC
 2              (Class TT) and against Defendant, Integrated Administration for
 3              $2,320,000.00, which amount consists of the fraudulent conveyances that
 4              Integrated Administration received from SIP.
 5

 6

 7   Dated: July 18, 2019
                                               THE HON. CHRISTINA A. SNYDER
 8                                             UNITED STATES DISTRICT COURT
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
